Title: Provincial Commissioners: Instructions to William Parsons, 29 December 1755
From: Provincial Commissioners
To: 


[December 29, 1755]
Instructions to Major Parsons
You are immediately to raise and take into Pay for one Month a Company of Foot consisting of 24 Men, to be employ’d as a Garrison, Guard and Watch for the Town of Easton, who shall be allow’d at the Rate of 6 Dollars per Month, with Arms and Ammunition, and 15 lb. of Bread and Meat per Week and a Gill of Rum per Day for each Man.
You are to keep a constant regular Watch with your Company every Night, 4 Sentinels being plac’d at the outer Ends of the four principal Streets, and one near the Guard Room, to be relieved every Hour, and during the Day one Sentinel at least on the Hill, to be relieved every 2 Hours, or oftener if you shall judge expedient.
You are likewise once at least in every Day, to send out a Scout to range some Miles round the Town, to examine all Thickets and Places capable of concealing Parties of the Enemy, and take Notice if any Tracks appear, or Marks of their Approach that the Inhabitants may be timely alarmed.
You are at leisure Hours to cause your Men to clear the Bushes away that are within and round the Town to the Distance of Musket Shot at least from the Town, that the Enemy may not use them as a Cover to conceal their Approaches.
You are to see that the two Companies of Capts. Martin and Craig, perform the Duty required of them by their Instructions, a Copy whereof is herewith delivered to you. To this End you are at proper Times to visit the Settlements enquire into the Conduct of those Companies, give Directions to rectify what is amiss, and send an Account of your Proceedings and the Reasons thereof to the Governor.
(here add No. 4.6.8.9. pt. of 10. 11. 12) of Wayne’s Instructions.
 Endorsed: Rough Draft of Instructions to Major Parsons. Decr. 29, 1755 No. 41.
